UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT


                           __________________

                              No. 95-50511
                           __________________



     UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

                                 versus

     JOSE FRANCISCO VASQUEZ-BALANDRAN,

                                          Defendant-Appellant.

         ______________________________________________

      Appeal from the United States District Court for the
                    Western District of Texas
         ______________________________________________

                            February 19, 1996

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

BENAVIDES, Circuit Judge:

     The sole issue on this direct criminal appeal is whether the

district court properly determined that the appellant's prior Texas

state conviction for robbery was an "aggravated felony" as defined

by U.S.S.G. § 2L1.2(b)(2), a sentencing guideline enhancement

provision.   We affirm.

I.   FACTS AND PROCEDURAL HISTORY

     On May 12, 1995, Jose Vasquez-Balandran (Vasquez) pleaded

guilty to illegal reentry into the United States after deportation

in violation of 8 U.S.C. § 1326 and was sentenced to 46 months

imprisonment. Previously, in 1994, Vasquez had been deported after
his conviction in Texas state court for robbery.        Based on this

previous   conviction,    the   probation   officer   recommended   the

application of U.S.S.G. § 2L1.2(b)(2), which provides for a 16-

level upward adjustment in offense level for a defendant convicted

under § 1326 who previously was deported after a conviction for an

aggravated felony.

     Vasquez objected to the probation officer's recommendation,

arguing that his robbery conviction could not be classified as an

aggravated felony because, according to the commentary's definition

of an aggravated felony, a sentence of imprisonment of at least

five years must have been imposed.     Section 2L1.2, comment. (n.7).

In his case, Vasquez argued, imprisonment was not imposed but

rather probation was granted. The probation officer responded that

the state judgment indicated a sentence of ten years imprisonment

was imposed and then suspended,1 and that the guideline commentary

provided that it applied "regardless of any suspension of such

imprisonment."      Section 2L1.2, comment. (n.7).      Vasquez again

objected, arguing that under Texas law, when a defendant receives


     1
           The state court judgment provided as follows:

     It is therefore considered and adjudged by the Court that
     the said Defendant is guilty of the offense of Robbery,
     Count 2 paragraph "B" as confessed by him in said plea of
     guilty herein made, and that he be punished by
     confinement in the Texas Department of Criminal Justice-
     Institute Division for ten (10) years and a fine of $0
     . . . The imposition of the above sentence (and fine) is
     suspended and the Defendant is placed on adult probation
     under the terms and conditions set out in Exhibit "A"
     hereto attached.

(emphasis added).

                                   2
probation, a sentence is not "imposed" unless and until probation

is revoked.     The district court adopted the presentence report and

held that § 2L1.2 applied based on Vasquez's prior "conviction of

a crime of violence and a sentence exceeding five years, even

though it was suspended."      Vasquez now appeals.

II.   ANALYSIS

      Vasquez argues that the district court erroneously interpreted

§ 2L1.2(b)(2) to apply to his case.       More specifically, relying on

Texas law, he contends the district court erroneously determined

that his prior state conviction was an "aggravated felony" as

defined by § 2L1.2(b)(2). Whether the sentencing guidelines apply

to a prior conviction is a question of law.              United States v.

Garcia-Rico, 46 F.3d 8, 9 (5th Cir.), cert. denied, __ U.S. __, 115
S. Ct. 2596 (1995).     We review questions of law de novo.         Id.

      Section    2L1.2(b)(2)   provides    that      "[i]f   the   defendant

previously was deported after a conviction for an aggravated

felony, increase by 16 levels."      The commentary to that guideline

explains that "aggravated felony" includes "any crime of violence

(as defined in 18 U.S.C. § 16 . . . ) for which the term of

imprisonment     imposed   (regardless    of   any    suspension   of    such

imprisonment) is at least five years."         § 2L1.2, comment. (n.7).2

      2
           Congress defined "crime of violence" to mean:

           (a)n offense that has an element the use, attempted
      use, or threatened use of physical force against the
      person or property of another, or

           (b) any other offense that is a felony and that, by
      its nature, involves a substantial risk that physical
      force against the person or property of another may be

                                    3
That definition mirrors the definition of "aggravated felony" in 8

U.S.C. § 1101(a)(43)(F).

     Vasquez does not dispute that his prior Texas conviction for

robbery constitutes a crime of violence.   He argues that the 16-

level enhancement does not apply because no term of imprisonment

was ever "imposed" as required by § 2L1.2(b)(2).       Instead, he

argues that, pursuant to Texas law, when a trial court granted

probation, a sentence was "assessed" but the sentence was not

imposed.3

     Texas law did distinguish between "assessing" and "imposing"

a sentence in the context of granting probation under the former

version of Art. 42.12, § 3 V.A.C.C.P, which was in effect at the

time that Vasquez committed the robbery.    McCullar v. State, 676
S.W.2d 587, 588 (Tex.Cr.App. 1984).      Nevertheless, because we

determine that federal law rather than state law applies to this

issue of statutory interpretation, the distinction made by the

Texas courts is not controlling.

     In United States v. Morales, 854 F.2d 65, 68 (5th Cir. 1988),

we explained that while state law may be examined for informational

purposes, we are not constrained by a state's "treatment of a

felony conviction when we apply the federal sentence-enhancement



used in the course of committing the offense.

18 U.S.C. § 16.
     3
          As the Government notes, on September 1, 1993, Texas
amended Art. 42.12 § 3 by replacing all references to "adult
probation" with "community supervision."      Interestingly, the
amended version does not refer to "assessing" a sentence.

                                   4
provisions."    Likewise, in the instant case, we are not bound by

Texas's treatment of Vasquez's prior state sentence under Art.

42.12, § 3.

     Moreover, there is no indication in the relevant guideline or

statutes that the Sentencing Commission or Congress intended state

law to determine whether the term of imprisonment was imposed.   See

Wilson v. I.N.S., 43 F.3d 211, 214-15 (5th Cir.), cert. denied, __

U.S. __, 116 S. Ct. 59 (1995) (explaining that federal law governs

the application of federal legislation in the absence of clear

language to the contrary) (quoting Yanez-Popp v. INS, 998 F.2d 231

(4th Cir. 1993)).     We therefore must assume that the Sentencing

Commission/Congress did not intend to make the application of §

2L1.2(b)(2) dependent upon Texas law.

     In any event, regardless of the semantics used by the Texas

legislature, we must interpret the provision in light of the

purpose or policy the Sentencing Commission sought to serve.     See

United States v. One Parcel of Land, 33 F.3d 11, 12 (5th Cir.

1994).   Accordingly, federal law controls.

     Vasquez argues that the district court's interpretation of §

2L1.2(b)(2) is contrary to that provision's purpose.     He asserts

that, by its terms, that provision does not apply to a sentence of

probation.    He describes Texas's requirement of "assessing" a term

of punishment before granting probation as an "unimportant detail."

He argues that the federal government and other states do not have

such a requirement, and thus, it would be unfair and inconsistent

to treat Vasquez's probationary sentence differently because of


                                  5
this anomalous requirement.

     Contrary to Vasquez's assertion, Texas did (and still does)

have a provision that allowed a defendant to be placed on probation

(now "community supervision") without first assessing a term of

imprisonment.         Tex.C.C.P.    Art.           42.12   Sec.   5(a)   (Deferred

Adjudication).      More importantly, under Texas law, a sentence is

not "imposed" until probation is revoked.                  McCullar v. State, 676
S.W.2d 587, 588 (Tex.Cr.App. 1984).                   When a Texas trial court

grants probation, it assesses punishment; however, a "[s]entence is

not imposed until probation is revoked . . . ."                     Id. (emphasis

added).    As such, once a sentence is imposed, it is to be served,

and the imposition cannot be suspended. Under those circumstances,

no Texas defendant who received a suspended sentence under Art.

42.12 § 3 would be eligible for this enhancement because the

suspended sentence would not be deemed "imposed" until probation

was revoked.    It does not appear that the Sentencing Commission or

Congress intended such a result.

     The     language      "regardless        of     any   suspension    of   such

imprisonment"       indicates   that         the     Commission   intended    that

defendants who had a previously determined (whether it is called

imposed or assessed) period of incarceration of at least five years

would     receive    the    aggravated        felony       enhancement   under   §

2L1.2(b)(2).    Section 2L1.2, comment. (n.7).               If we were to accept

Vasquez's argument, then defendants in Texas with assessed but not

imposed periods of incarceration would escape the enhancement.4                  In

     4
            Further, in the similar context of adding points to a

                                         6
the context of enhancing a defendant's sentence under § 2L1.2,5 we

find that there is no meaningful distinction between a Texas

court's "assessing" a term of imprisonment and "imposing" a term of

imprisonment.         To hold otherwise would limit the applicability of

the    enhancement         under    §    2L1.2(b)(2)     to     those    defendants       who

actually serve their sentences. Clearly, the Sentencing Commission

envisioned         this    provision's         applicability     to     extend    to   those

defendants who actually are ordered to serve their sentences and

also       those     defendants          who    avoid   a     determined         period    of

incarceration by a process which suspends serving the term of

imprisonment.             Thus, although the Texas legislature labeled it

"assessing," for our purposes, the court was imposing a term of

imprisonment, which it then suspended.                         In the instant case,

Vasquez      would        have   had     to    serve    the   determined         period    of

confinement         but    for     the    probation     order    that     suspended       its

imposition.         Accordingly, we hold that the district court properly

applied the enhancement under § 2L1.2.

AFFIRMED.




defendant's criminal history category for a prior conviction under
§ 4A1.2(a)(3), the Sentencing Commission treated a sentence in
which the court suspended imposition the same as a sentence in
which the court suspended the execution.      See § 4A1.2(a)(3) &
U.S.S.G. App. C, Amendment 352.
       5
          Pursuant to § 2L1.2, the Sentencing Commission/Congress
clearly intended to substantially increase the punishment of aliens
who reentered the United States without permission after being
deported based on an aggravated felony.

                                                7